Citation Nr: 0002841	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  95-18 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether separate ratings may be assigned for any 
neurological or vascular complications resulting from service 
connected residuals of a fracture of the left femur.

2.  Whether separate ratings may be assigned for any 
neurological or vascular complications resulting from service 
connected residuals of the left intertrochanteric (left hip.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1970 to 
March 1981 with subsequent service in the reserves.

In August 1988 while returning home from reserve duty, the 
veteran was involved in a vehicular accident wherein he 
sustained injuries which are the subject of this decision.

The veteran filed a claim for service connection for 
disabilities to include residuals of a fracture of the left 
femur and residuals of a fracture of the left 
intertrochanteric in December 1994.  This appeal arises from 
a March 1995 rating decision of the Columbia, South Carolina 
Regional Office (RO).  A Notice of Disagreement was filed in 
March 1995 and a Statement of the Case was issued that same 
month.  A substantive appeal was filed in June 1995 with a 
request for a hearing at the RO before a member of the Board.  
In a June 1995 statement from the veteran's representative, 
he indicated that the veteran wanted a hearing at the RO 
before a local hearing officer in lieu of a hearing at the RO 
before a member of the Board.  In January 1996, a hearing at 
the RO before a local hearing officer was held.

This case was remanded in May 1997 and in February 1998 and 
was thereafter returned to the Board. 

By decision of the Board in January 1999, a rating in excess 
of 10 percent for service connected residuals of a fracture 
of the left femur was denied and the evaluation for the 
veteran's service connected residuals of a fracture of the 
left hip was increased to 10 percent.  This case was remanded 
in January 1999 to determine whether separate ratings may be 
assigned for any neurological or vascular aspects of the 
service connected fracture of the left femur or hip.  The 
case was thereafter returned to the Board.  


REMAND

The veteran contends that separate evaluations should be 
assigned for the fractures of the left hip and left femur.  
He has thus stated a well-grounded claim for an increased 
rating.  A claim for an increased evaluation is well grounded 
if the claimant asserts that a condition for which service 
connection has been granted has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

In the Remands of the Board in February 1998 and January 
1999, it was requested that a neurologist determine if the 
veteran has any neurological manifestations referable to the 
fractures of the left hip or left femur.  If so, the nerve 
affected, the manifestations referable thereto and the degree 
of severity were to be specified.  Neurological examinations 
were conducted, but the information contained therein is 
insufficient to determine if the veteran is entitled to an 
additional rating based on nerve involvement.  Specifically, 
in the August 1998 VA examination, the examiner said the 
veteran had possible traumatic peripheral neuropathy versus 
radiculopathy.  It does not appear that any diagnostic tests 
were ordered to attempt to obtain a more definitive diagnosis 
and etiology for the veteran's complaints.  In the April 1999 
VA examination, the examiner noted that the veteran had 
probable digital neuropathy in the left foot accounting for 
left second and third toe isolated paresthesias and sensory 
loss.  Any relation, positive or negative, to the veteran's 
service connected fractures of the left hip or left femur was 
not discussed.

Similarly in the February 1998 and January 1999 Remand, it 
was requested that a vascular examination be performed to 
determine whether it was at least as likely as not that the 
veteran had any circulatory problems referable to the left 
lower extremity; and if so, the exact nature of any such 
problems and the manifestations and severity referable 
thereto were to be described.  In the April 1999 VA 
examination, the examiner indicated that "one could make the 
implication that [the veteran's residuals of fractures of the 
left femur and left hip caused a greater vascular disability 
of the left]".  However, this statement is insufficient for 
evaluation purposes.  Further, a venous Doppler study was 
performed, and it does not appear that the examiner reviewed 
the results of the test.  

The United States Court of Veterans Appeals (Court) has held 
that a remand by the Board confers on the appellant, as a 
matter of law, the right to compliance with the remand 
orders, and imposes upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand.  Furthermore, the Court held that where "the remand 
orders of the Board . . . are not complied with, the Board 
itself errs in failing to insure compliance."  Stegall v. 
West, 11 Vet. App. 268 (1998).  The undersigned finds that 
the prior Remand decisions have not been complied with.

Accordingly, the issues of whether separate ratings are 
warranted for any neurological or vascular abnormalities 
resulting from the service connected disabilities of the left 
lower extremity are being Remanded for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for neurological 
or vascular complaints referable to the 
service connected left leg disability.  
After securing the necessary releases, 
the RO should obtain these records.

2. The veteran should be afforded a VA 
examination by a neurologist to determine 
whether it is at least as likely as not 
that the veteran has any neurological 
manifestations of the left lower 
extremity; and, if so, are they as least 
as likely as not proximately due to or 
the result of or being aggravated by the 
service connected residuals of fracture 
of the left femur or fracture of the left 
intertrochanteric (left hip).  The 
underlined phrase above should be 
utilized in formulating a response.  The 
examiner should avoid using phrases like 
"possibly", "may have", "could 
have".  All indicated tests and studies 
necessary to make this determination 
should be accomplished.  If such 
involvement is not present, the veteran 
should be issued a Supplemental Statement 
of the Case, containing the criteria for 
secondary service connection, to include 
consideration of the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995).  If such 
involvement is present, a diagnosis, the 
nerve(s) affected and the severity of 
disability should be discussed.  If any 
existing neurological disability is being 
aggravated by the service connected 
fractures of the hip or femur, the degree 
of aggravation should be quantified, if 
feasible.  The claims folder must be made 
available to the examiner for review 
before the examination.  In the event 
that the total benefit sought on appeal 
is not granted, a Supplemental Statement 
of the Case should be issued, and all 
interested parties should be afforded an 
opportunity to respond.  Consideration 
should be given to the case of Fenderson 
v. West, 12 Vet. App. 119 (1999).  
Therein, the United States Court of 
Appeals for Veterans Claims held that, 
with regard to initial ratings following 
the grant of service connection, separate 
ratings can be assigned for separate 
periods of time based on the facts 
found-a practice known as "staged" 
ratings.  If the veteran fails to appear 
for the examination, the RO should 
include a copy of the notification letter 
in the claims file as to the date the 
examination was scheduled and the address 
to which notification was sent.  

3.  The veteran should be afforded a VA 
examination by a vascular specialist to 
determine whether it is at least as 
likely as not that the veteran has any 
vascular manifestations of the left lower 
extremity; and, if so, are they as least 
as likely as not proximately due to or 
the result of or being aggravated by the 
service connected residuals of fracture 
of the left hip or femur.  The underlined 
phrase above should be utilized in 
formulating a response.  The examiner 
should avoid using phrases like 
"possibly", "may have", "could 
have".  All indicated tests and studies 
necessary to make this determination 
should be accomplished.  If such 
involvement is not present, the veteran 
should be issued a Supplemental Statement 
of the Case, containing the criteria for 
secondary service connection, to include 
the holding in Allen v. Brown, 7 Vet. 
App. 439 (1995).  If such involvement is 
present, a diagnosis should be provided.  
It should be determined whether the 
arteries or veins are involved.  If any 
existing vascular disability is being 
aggravated by the service connected 
fracture or fractures of the hip or 
femur, the degree of aggravation should 
be quantified, if feasible.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  In the event that the total 
benefit sought on appeal is not granted, 
a Supplemental Statement of the Case 
should be issued on the rating matter, 
and all interested parties should be 
afforded an opportunity to respond.  
Consideration should be given to the case 
of Fenderson v. West, 12 Vet. App. 119 
(1999).  Therein, the United States Court 
of Appeals for Veterans Claims held that, 
with regard to initial ratings following 
the grant of service connection, separate 
ratings can be assigned for separate 
periods of time based on the facts 
found-a practice known as "staged" 
ratings.  If the veteran fails to appear 
for an examination, the RO should include 
a copy of the notification letter in the 
claims file as to the date the 
examination was scheduled and the address 
to which notification was sent.  

Prior to returning the case to the Board, the RO should 
insure that the examiner has provided all the necessary 
findings to rate any neurological or vascular manifestations 
of the fracture of the left femur or of the left 
intertrochanteric (left hip).  The case should thereafter be 
returned to the Board, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




